Exhibit 10.2

 

FORM OF

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, made as of the 2nd day of March 2015 (the “Grant Date”), between
Cloud Peak Energy Inc., a Delaware corporation (the “Company”), and
                     (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan, as amended from time to time (the “Plan”), in order to provide
an additional incentive to certain employees and directors of the Company and
its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Restricted Stock Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock Units.

 

1.1.                            The Company hereby grants to the Grantee, and
the Grantee hereby accepts from the Company, an award of
                           Shares of Restricted Stock Units subject to, and in
accordance with, the terms and conditions set forth in this Agreement. Each
Restricted Stock Unit corresponds to one Share.  The Restricted Stock Units
shall be settled in accordance with Section 6 of this Agreement.

 

1.2.                            This Agreement shall be construed in accordance
with and consistent with, and subject to, the provisions of the Plan (the
provisions of which are incorporated herein by reference); and, except as
otherwise expressly set forth herein, the capitalized terms used in this
Agreement shall have the same definitions as set forth in the Plan.

 

2.                                      Dividend Equivalent Rights.

 

During the period that the Restricted Stock Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Restricted
Stock Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares. Dividend equivalents amounts credited in lieu of
cash or stock dividends will be deemed to be reinvested in additional Shares
based on the Fair Market Value of a Share on the date the dividend is paid (with
any fractional Share resulting therefrom rounded up to a whole Share) and a
corresponding additional number of Restricted Stock Units will be subject to the
Award hereunder.  Such additional Restricted Stock Units will be settled at the
same time and in the same manner as the Restricted Stock Units to which the
dividend equivalents relate.

 

--------------------------------------------------------------------------------


 

3.                                      Vesting and Lapse of Restrictions.

 

The Grantee may not sell, transfer, assign, exchange, pledge, encumber or
otherwise dispose of any Restricted Stock Units or any Shares underlying such
Restricted Stock Units prior to such Vesting Date (defined below) or as may
otherwise be set forth within this Agreement, and the Restricted Stock Units are
also restricted in the sense that they may be forfeited to the Company
(together, the “Restrictions”).  Subject to Sections 4 and 5 hereof, provided
that the Grantee continues to serve as an employee of the Company or any of its
Subsidiaries, all Restrictions shall lapse and the Restricted Stock Units shall
vest on the third anniversary of the Grant Date (such date the “Vesting Date”).

 

4.                                      Effect of Certain Terminations of
Employment.

 

4.1.                            Termination—Generally.  Except in the case of a
termination described in Sections 4.2, 4.3 or 5 hereof, in the event the
Grantee’s employment with the Company or any of its Subsidiaries is terminated
on or after the Grant Date and prior to the Vesting Date, all Restricted Stock
Units on which the Restrictions have not yet lapsed shall immediately be
forfeited to the Company in their entirety without payment of consideration
therefor to the Grantee.

 

4.2.                            Qualifying Terminations.  If the Grantee’s
employment with the Company or any of its Subsidiaries is terminated for any of
the reasons set forth below (and subject to Section 5 hereof), in each case if
such termination occurs prior to the Vesting Date, a Pro Rata Portion (as
defined below) of the Restricted Stock Units shall vest, and the Restrictions on
such Restricted Stock Units shall lapse, as of the date of such termination, and
the remaining Restricted Stock Units on which the Restrictions have not yet
lapsed shall immediately be forfeited to the Company in their entirety without
payment of consideration therefor to the Grantee.  The “Pro Rata Portion” shall
mean the total number of Restricted Stock Units multiplied by a fraction, the
numerator of which is the number of days between (A) the Grant Date and (B) the
date of the Grantee’s termination of employment, and the denominator of which is
1,095.

 

(a)                                 Death

 

(b)                                 Disability (as defined in the Plan)

 

(c)                                  Redundancy (as defined below)

 

(d)                                 If the Grantee is not subject to an
Employment Agreement (as defined below), termination for any other reason, other
than a termination by the Company for Cause (as defined in the Plan), if there
are exceptional circumstances and the Committee so decides prior to the date of
the termination of the Grantee’s employment.

 

(e)                                  If the Grantee is subject to an Employment
Agreement, termination by the Company for any reason other than for Cause as
defined therein.

 

2

--------------------------------------------------------------------------------


 

(f)                                   If the Grantee is subject to an Employment
Agreement, termination by the Grantee for Good Reason as defined therein.

 

4.3.                            Retirement.  If the Grantee’s employment with
the Company or any of its Subsidiaries is terminated due to the Grantee’s
Retirement (subject to Section 5 hereof) prior to the Vesting Date, a portion
(as calculated below) of the Restricted Stock Units shall vest as of the date of
such termination and the remaining Restricted Stock Units on which the
Restrictions have not yet lapsed shall immediately be forfeited to the Company
in their entirety without payment of consideration therefor to the Grantee. 
Solely for purposes of determining which portion of the Restricted Stock Units
will vest upon the Grantee’s termination of employment due to a Retirement, the
Restricted Stock Units will be divided into three separate tranches and service
periods as set forth in the table below; provided, however, that the table below
is not intended to modify the original Vesting Date set forth in Section 3
above:

 

 

 

Percentage of Restricted Stock
Units Assigned to Tranche

 

Period of Service
Assigned to
Restricted Stock Units

 

“Date of
Nonforfeitability”
for Tranche

 

 

 

 

 

 

 

Tranche 1

 

One-Third (1/3)

 

Grant Date to 3/2/2016

 

3/2/2016

Tranche 2

 

One-Third (1/3)

 

3/3/2016 to 3/2/2017

 

3/2/2017

Tranche 3

 

One-Third (1/3)

 

3/3/2017 to 3/2/2018

 

3/2/2018

 

If the Grantee’s employment with the Company or any of its Subsidiaries is
terminated due to the Grantee’s Retirement prior to any Date of
Nonforfeitability for a tranche set forth above, the Restricted Stock Units
assigned to that tranche shall be forfeited to the Company in its entirety
without payment of consideration to the Grantee.  If the Grantee’s employment
with the Company or any of its Subsidiaries is terminated due to the Grantee’s
Retirement on or following the Date of Nonforfeitability for a tranche set forth
above, the Restricted Stock Units assigned to the tranche will become
immediately vested and all Restrictions on such Restricted Stock Units shall
lapse.

 

For example, if the Grantee terminates his employment due to a Retirement on
March 20, 2017, he will become immediately vested in Tranche 1 and Tranche 2 of
his Restricted Stock Units.  All Restricted Stock Units assigned to Tranche 3
will be forfeited.

 

By accepting the Restricted Stock Units, the Grantee acknowledges his
understanding that if the Grantee becomes Retirement eligible prior to the
Vesting Date, the Retirement provisions within this Section 4.3 may result in
one or more tranches of the Restricted Stock Units being deemed to have vested
for certain tax purposes prior to the time that this Agreement contractually
vests the Restricted Stock Units.

 

4.4.                            Definitions.  For purposes of this Agreement:

 

(a)                                 “Employment Agreement” means an effective,
written employment agreement between the Grantee and the Company.
Notwithstanding any provision herein to the contrary, in the event of any
inconsistency between this Section 4 or Section 5 and any Employment Agreement,
the terms of the Employment Agreement shall control.

 

3

--------------------------------------------------------------------------------


 

(b)                                 “Redundancy” means the Company or any of its
Subsidiaries, as applicable, has ceased, or intends to cease, to carry on the
business or particular business function for the purposes of which the Grantee
is or was employed by it, or has ceased, or intends to cease, to carry on that
business or particular business function in the place where the Grantee is or
was employed.

 

(c)                                  “Retirement” means retirement at or after
age 65, or early retirement at or after age 55 with 10 years of service with the
Company or any of its Subsidiaries.

 

5.                                      Effect of a Termination Following a
Change in Control.

 

If, within the two (2) year period following a Change in Control (as defined in
the Plan), the Grantee’s employment with the Company or any of its Subsidiaries
is terminated (i) by the Company or any of its Subsidiaries without Cause (as
defined in the Plan or, if applicable, an Employment Agreement) or (ii) if the
Grantee is subject to an Employment Agreement, by the Grantee for Good Reason as
defined therein, all outstanding Restricted Stock Units which have not become
vested in accordance with Section 3 hereof shall vest, and the Restrictions on
such Restricted Stock Units shall lapse in their entirety as of the date of such
termination.

 

6.                                      Settlement of Restricted Stock Units.

 

6.1.                            Except as otherwise provided within this
Agreement, not more than thirty (30) days after the date of the Vesting Date (or
such earlier date of vesting as described in Sections 4 or 5 above, if
applicable), the Company will pay or deliver to the Grantee (or in the case of
the Grantee’s death, the Grantee’s Beneficiary or, if none, the Grantee’s
estate), in the Committee’s sole discretion, with respect to each vested
Restricted Stock Unit subject to this Agreement, and subject to the satisfaction
of Section 11 below: (a) one Share, (b) an amount of cash equal to the Fair
Market Value of one Share on the Vesting Date, or (c) any combination of the
foregoing. The value of any fractional Restricted Stock Units, if any, shall be
rounded down at the time Shares or cash payments are issued or paid to the
Grantee in connection with the Restricted Stock Units.  No fractional Shares,
nor the cash value of any fractional Shares, will be issuable or payable to the
Grantee pursuant to this Agreement.  Neither this Section 6 nor any action taken
pursuant to or in accordance with this Section 6 shall be construed to create a
trust or a funded or secured obligation of any kind.

 

6.2.                            Notwithstanding any provision of this Agreement
to the contrary, the issuance of Shares, if any, pursuant to this Agreement will
be subject to compliance with all applicable requirements of federal, state, or
foreign law with respect to such securities and with the requirements of any
stock exchange or market system upon which the Shares may then be listed.  No
Shares will be issued hereunder if such issuance would constitute a violation of
any applicable federal, state, or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed.  In addition, Shares will not be issued
hereunder unless (a) a registration statement under the Securities Act is at the
time of issuance in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of

 

4

--------------------------------------------------------------------------------


 

the Company to obtain from any regulatory body having jurisdiction the
authority, if any, deemed by the Company’s legal counsel to be necessary to the
lawful issuance and sale of any Shares subject to the Restricted Stock Units
will relieve the Company of any liability in respect of the failure to issue
such Shares as to which such requisite authority has not been obtained.  As a
condition to any issuance hereunder, the Company may require the Grantee to
satisfy any qualifications that may be necessary or appropriate to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect to such compliance as may be requested by the Company. 
From time to time, the Board and appropriate officers of the Company are
authorized to take the actions necessary and appropriate to file required
documents with governmental authorities, stock exchanges, and other appropriate
persons to make Shares available for issuance.

 

6.3.                            The Grantee may receive, hold, sell or otherwise
dispose of any Shares delivered to him or her pursuant to this Section 6 hereof
free and clear of the Restrictions, but subject to compliance with all federal,
state and other similar securities laws and the Company’s insider trading
policies and stock ownership requirements.

 

6.4.                            Notwithstanding Section 6.1 of this Agreement,
and to the extent required by Section 409A of the Internal Revenue Code of 1986,
as amended, and the guidance and regulations promulgated thereunder
(“Section 409A”), if the Grantee is a “specified employee” as defined under
Section 409A  and would be eligible to receive Shares or cash in settlement of
Restricted Stock Units granted hereunder that are subject to Section 409A upon a
termination of his or her employment, such Grantee will not be entitled to
settlement of such units until the earlier of (i) the expiration of the six
(6)-month period measured from the date of such Grantee’s “separation from
service” (within the meaning of Section 409A) or (ii) the date of such Grantee’s
death.  Upon the expiration of the applicable Section 409A deferral period
described in the foregoing sentence, settlement of the Restricted Stock Units
will be made in cash or Shares (as described in Section 6.1) in a lump sum as
soon as practicable, but in no event later than thirty (30) days following such
expired period.

 

7.                                      Rights of the Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
any Shares covered by this Agreement until the Restricted Stock Units vest and
Shares, if any, are issued by the Company and deposited in the Grantee’s account
at a transfer agent or other custodian selected by the Committee, or are issued
to the Grantee upon settlement of the vested Restricted Stock Units granted
under this Agreement.  The Grantee’s rights in respect of the unvested
Restricted Stock Units shall be limited to those of a general unsecured creditor
of the Company.

 

8.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

5

--------------------------------------------------------------------------------


 

9.                                      No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.

 

10.                               Securities Laws or Dodd-Frank Clawback
Policies.

 

This Agreement is subject to any written clawback policies the Company, with the
approval of the Board of Directors of Cloud Peak Energy Inc., may adopt.  These
clawback policies may subject the Grantee’s rights and benefits under this
Agreement to reduction, cancellation, forfeiture or recoupment if certain
specified events and wrongful conduct occur, including, but not limited to, an
accounting restatement due to the Company’s material noncompliance with
financial reporting regulations or other events and wrongful conduct specified
in any such clawback policies adopted by the Company, with the approval of the
Board of Directors of Cloud Peak Energy Inc., to conform to the Dodd-Frank Act
and resulting rules issued by the Securities and Exchange Commission and that
the Company determines should apply to this Agreement.

 

11.                               Withholding of Taxes.

 

To the extent that the receipt of the Restricted Stock Units or the lapse of any
Restrictions and payment in connection therewith results in compensation income
or wages to the Granteee for federal, state or local tax purposes, the Grantee
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money as the Company may require to meet its minimum
obligation under applicable tax laws or regulations, and if the Grantee fails to
do so, the Company is authorized to and shall withhold from any cash or stock
remuneration (including withholding any Shares distributable to the Grantee
under this Agreement) then or thereafter payable to the Grantee any tax required
to be withheld by reason of such resulting compensation income or wages.  The
Grantee acknowledges and agrees that the Company is making no representation or
warranty as to the tax consequences to the Grantee as a result of the receipt of
the Restricted Stock Units, the lapse of any Restrictions, or the forfeiture of
any Restricted Stock Units pursuant to the Restrictions.

 

12.                               Signature in Counterpart.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument.

 

13.                               Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto.  No

 

6

--------------------------------------------------------------------------------


 

waiver by either party hereto of any breach by the other party hereto of any
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions at the time or at any prior or
subsequent time.

 

14.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

16.                               Notice.

 

All notices required or permitted under this Agreement must be in writing and
personally delivered or sent by mail and shall be deemed to be delivered on the
date on which it is actually received by the person to whom it is properly
addressed or if earlier the date it is sent via certified United States mail.
Any person entitled to notice hereunder may waive such notice in writing.

 

17.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s beneficiaries, heirs, executors, administrators
and successors.

 

18.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided, however, that this dispute resolution provision shall not interfere
with Grantee’s rights to pursue and protect his or her legal rights in a court
of competent jurisdiction.

 

7

--------------------------------------------------------------------------------


 

19.                               Information Confidential.

 

As partial consideration for the granting of the Award hereunder, the Grantee
hereby agrees to keep confidential all information and knowledge, except that
which has been disclosed in any public filings required by law, that the Grantee
may have relating to the terms and conditions of this Agreement; provided,
however, that such information may be disclosed as required by law and may be
given in confidence to the Grantee’s spouse and tax and financial advisors.  In
the event any breach of this promise comes to the attention of the Company, it
shall take into consideration that breach in determining whether to recommend
the grant of any future similar award to the Grantee, as a factor weighing
against the advisability of granting any such future award to the Grantee.

 

20.                               Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

 

CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

 

 

 

 

 

 

By: Colin Marshall

 

Print Name:

 

 

 

Title: President and Chief Executive Officer

 

 

 

9

--------------------------------------------------------------------------------